The opinion of the Court was delivered by
Rogers, J.
The judgment and levy were a lien on the life estate, which Stoutzenberger had in the land, in right of his wife Catharine, the daughter of Kline. And if the interest of Stoutzenberger had been sold by the sheriff on the execution, the creditors would have been entitled to the proceeds. But Beard was prevented from reaping the fruits of his judgment by the proceeding in the orphan’s court, at the instance of one of the heirs of Kline. After the confirmation of sale, the creditors might have had the money brought into the court, and in the distribution of the fund they would have invested Catharine’s share, the one seventh, the interest to be appropriated in satisfaction of the debt during the life of her husband; for unless this could be done, it would be in the power of the heirs to deprive creditors of their lien in all such cases. The property was sold by the administrator in pursuance of the order of the court, and is now in his hands for appropriation. It is not the case of a secret *310lien, for the lien is by force of the judgment and levy, which follow the money into the hands of the administrators, and of which hé is bound to take notice. At all events, he has now notice before the money has been paid over. The case finds, that the interest which accrued on the wife’s share, before her husband’s death, was sufficient to pay the plaintiff’s debt.
Judgment reversed, and judgment for the plaintiff.